Determination of the New York State Liquor Authority canceling the restaurant liquor license of petitioner unanimously confirmed and the petition dismissed, without costs. Some of us are of the opinion that the penalty imposed was harsh. We are informed by the Authority, however, that the cancellation of a license does not preclude the making of an application for a new license after any specified period of time, as is the ease when a license is revoked (Alcoholic Beverage Control Law, § 126, subd. 5, par. [a]). We assume the Authority advisedly did not revoke petitioner’s license, which would have the effect of foreclosing it from procuring a new license for at least two years. Concur — Botein, P. J., Breitel, Rabin, Valente and Stevens, JJ.